Title: To James Madison from Richard Henry Lee, 26 November 1784
From: Lee, Richard Henry
To: Madison, James


Dear Sir,
Trenton November 26, 1784
I received your agreeable letter the day after mine of the 28th. instant had been dispatched. I thank you Sir for the very particular and satisfactory information that you have favord me with. It is certainly comfortable to know that the Legislature of our country is engaged in beneficial pursuits—for I conceive that the Gen. Assessment, and a wise digest of our militia laws are very important concerns: the one to secure our peace, and the other our morals. Refiners may weave as fine a web of reason as they please, but the experience of all times shows Religion to be the guardian of morals—and he must be a very inattentive observer in our Country, who does not see that avarice is accomplishing the destruction of religion, for want of a legal obligation to contribute something to its support. The declaration of Rights, it seems to me, rather contends against forcing modes of faith and forms of worship, than against compelling contribution for the support of religion in general. I fully agree with the presbyterians, that true freedom embraces the Mahomitan and the Gentoo as well as the Christian religion. And upon this liberal ground I hope our Assembly will conduct themselves. I believe there is no doubt but that the population of our country depends eminently upon our Revenue laws, they therefore, demand intense consideration. It is natural for men to fly from oppression to ease, and whilst our taxes are extremely heavy, and North Carolina & Georgia pay little or no tax, it is not to be wonderd that so many of our people flock to these States & unfortunately they are carrying to Georgia & South Carolina the Cultivation of Tobacco. I do not mean by this, that we should suffer ill example to prevent us from honorably and punctually paying our debts. But I think that we may fairly practise here, as other Nations the most honest do—I mean, exactly to pay the interest, and slowly to sink the principal. An attempt to do the latter too suddenly will ruin, by depopulating, the country. The only mode appears to be, a funding of the whole debt, so as certainly to pay the interest, and slowly the principal. Cannot a sinking fund be brought to bear upon the latter, by throwing all overflowings of taxes into a Reservoir for gathering interest upon interest? I suppose that at all events, the facilities offerd by Congress in their Act of the 28th. of April last will be among the amendments to the Revenue law this Session.
The people have certainly sufferd much hitherto by not knowing in season what taxes are lawfully demandable from them. For want of this information, numbers are compelled to submit to the extortion and abuses of Collectors. The Treasurer used formerly to publish annually in the papers what were to be the Taxes of the year, and this practise was then very useful. But at present, the dispersion of newspapers is so uncertain, that information thro that channel would reach but few. A Statement from the Treasury printed in the way of Handbills, to be put up at the Court-Houses & churches, might perhaps furnish the requisite information, & save the people from extensive abuse. I am very happy to know, for the honor of our country, that there is a probability of the impeding laws being again taken under deliberation. What I wrote to you in my last upon this subject, is a most serious consideration, and the inclosed paragraphs, taken from a late paper, will shew you how quickly the fame of our proceedings travels, and the effect likely to be produced upon our Commerce!
By the 5th. article of the Confederation, the annual meeting of Congress is to be on the first Monday in November, and by our Act establishing one yearly meeting of the Assembly on the third monday in October; you will see Sir, that there is very little probability of Virginia being represented in Congress for some time after its federal day of meeting. So that it becomes necessary to consider this matter. I suppose that either the Assemblies time of meeting must be altered, or the Delegates for the ensuing federal year be chosen this present Session. We have not yet made a Congress but we have some reason to expect eight States on Monday next. I understand that Spain means to insist upon the exclusive navigation of the Mississippi, which will render the exploring our western waters of the greater importance.
I am dear Sir, with great esteem and regard Your most obedient and very humble Servant
Richard Henry Lee
P.S. If the election of Counsellors is not over, may I be permitted to suggest what I realy believe will improve and fortify the counsels of that Board. It is, that Major Gen. Gates be appointed a Member of it. He has a pretty good estate in Berkeley, is a single Man & therefore not withheld from due attendance by domestic considerations. But above all, he is a Man of great worth, solid judgement, and sound attachments to America. A propos—It is by many here suggested as a very necessary Step for Congress to take—The calling upon the States to form a Convention for the Sole purpose of revising the Confederation so far as to enable Congress to execute with more energy, effect, & vigor, the powers assigned it, than it appears by experience that they can do under the present state of things. It has been observed, why do not Congress recommend the necessary alteration to the States as is proposed in the Confederation? The friends to Convention answer—It has been already done in some instances, but in vain. It is proposed to let Congress go on in the mean time as usual. I shall be glad of your opinion on this point, it being a very important one.

R. H. Lee
